IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 02-50479
                          Summary Calendar
                       _____________________

In The Matter Of: WILLIAM C. WEBB, JR; ELMA MAE WEBB,

                                                        Debtors
      ______________________________________________________

WILLIAM C. WEBB, JR.; ELMA MAE WEBB,

                                                        Appellants

                               versus

G. RAY HENDREN,

                                                        Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-01-CV-230
_________________________________________________________________
                           October 7, 2002

Before JOLLY, JONES and PARKER, Circuit Judges.

PER CURIAM:*

     Appellants William C. Webb, Jr. and Elma Mae Webb (the Webbs)

appeal the final judgment of the district court in their appeal of

a bankruptcy court decision.    The bankruptcy court entered its

judgment on June 22, 2001. The Webbs timely appealed that judgment


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to the district court on July 2, 2001.    The district court entered

its final judgment affirming the bankruptcy court on January 18,

2002. The Webbs filed a motion for rehearing in the district court

on January 30, 2002, more than ten days after the entry of the

final judgment.   The district court denied the motion on March 15,

2002. The Webbs filed a notice of appeal to this court on April 12,

2002.   However, because the Webbs’ motion for rehearing in the

district court was not timely filed, it did not stay the running of

the thirty day period for filing a notice of appeal from the final

judgment.   Therefore, their notice of appeal to this court was not

timely filed.     Accordingly, we dismiss this appeal for lack of

jurisdiction.

                             DISCUSSION

     Bankruptcy Rule 8015 provides:

            A motion for rehearing may be filed within 10
            days after entry of the judgment of the
            district court or the bankruptcy appellate
            panel. If a timely motion for rehearing is
            filed, the time for appeal to the court of
            appeals for all parties shall run from the
            entry of the order denying rehearing or the
            entry of a subsequent judgment.

Fed. R. Bankr. P. 8015 (emphasis added).    Bankruptcy Rule 9006(a)

governs the method for computing the ten-day period for filing a

motion for rehearing under Bankruptcy Rule 8015.    Eichelberger v.

Eaton, 943 F.2d 536 (5th Cir. 1991). That rule provides:

            The last day of the period so computed shall
            be included unless it is a Saturday, a Sunday,
            or a legal holiday, or, when the act to be
            done is the filing of a paper in court, a day
            on which weather or other conditions have made
            the clerk’s office inaccessible, in which
            event the period runs until the end of the
            next   day   which   is not  one   of  the
            aforementioned days.

Fed. R. Bankr. P. 9006(a).

     As    we   have   noted,     the   district   court   entered    its   final

judgment on Friday, January 18, 2002.                 Under Rules 8015 and

9006(a), the Webbs had until Monday, January 28, 2002 to file a

motion for rehearing.       The Webbs filed their motion for rehearing

in the district court on Wednesday, January 30, 2002, twelve days

after the entry of judgment and two days late.

     The    Webbs’     reliance    on   the   so-called    “mailbox   rule”   of

Bankrupcy Rule 9006(f) is misplaced.             That rule provides:

            When there is a right or requirement to do
            some act or undertake some proceedings within
            a prescribed period after service of a notice
            or other paper and the notice or paper other
            than process is served by mail or under Rule
            5(b)(2)(C) or (D) F.R.Civ. P., three days
            shall be added to the prescribed period.

Fed. R. Bankr. P. 9006(f)(empahsis added).                The Webbs argue that

because they received a copy of the court’s order entering judgment

by mail, they had three additional days within which to file their

motion for rehearing under this rule.              They are incorrect.        The

extension of time in Rule 9006(f) applies only to time periods

keyed to the date of service.           See   Arbuckle v. First Nat’l Bank of

Oxford, 988 F.2d 29 (5th Cir. 1993). The ten day period for filing

a motion for rehearing under Bankruptcy Rule 8015 begins upon the

entry of judgment, not service of the judgment.                 Therefore, the

time to file a motion for rehearing cannot be extended by Rule
9006(f).    The Webbs’ motion for rehearing was filed more than ten

days from the entry of judgment; therefore, it was not timely

filed.

     Because their motion for rehearing in the district court was

not timely, the Webbs could not claim the stay of the time period

for appeal under Rule 8015.    See also Fed. R. App. P. 6(b)(2)(i),

Eichelberger, 943 F.2d at 537-38.      Under the Federal Rules of

Appellate Procedure, a party must file a notice of appeal within

thirty days from the entry of judgment by the district court unless

that period is otherwise stayed by some applicable rule.   Fed. R.

App. P. 4(a)(1), 4(a)(4).       Thus, because the Webbs were not

entitled to a stay under Bankruptcy Rule 8015, they had thirty days

from January 18, 2002 to file their notice of appeal to this court.

They did not file their notice of appeal until April 12, 2002,

eighty-four days after the entry of final judgment by the district

court.     Accordingly, this court is without jurisdiction and the

appeal is

                                                    DISMISSED.